Citation Nr: 1436033	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1961 to December 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss.  In a February 2013 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss and the matter was remanded for further development and de novo review on the merits of the claim.  The matter has now been returned for appellate consideration.  

The issues of service connection for tinnitus and residuals of a tympanic membrane perforation have been raised by the record, specifically the March 2013 VA examination report; these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDING OF FACT

Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A September 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2013 pursuant to remand by the Board.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran's representative has challenged the adequacy of the examination obtained on the basis that it was not in conformity with a ruling of the United States Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155 (1993), it is noted that the examiner in the March 2013 report specifically referenced this decision.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service or aggravated even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss, which, he asserts, is the result of exposure to acoustic trauma of working near aircraft engines.  He asserts that, while he did work after service in a noisy environment, following service he always wore protection from acoustic trauma.  

After review of the record, the Board finds that bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  In this regard, is noted that the Veteran's STRs show that on examination for entry into service, audiometric testing showed pure tone levels to be as follows:  

Hertz
500
1000
2000
4000
Right ear
10 (25)
15 (25)
10 (20)
15 (20)
Left ear
10 (25)
15 (25)
15 (25)
10 (15)

The figures in parentheses represent conversion to ISO units.  Prior to October 31, 1967, service department audiometric results were generally reported in ASA units.  

Review of the Veteran's STRs shows no complaint or manifestation of hearing loss in either ear.  The STRs do demonstrate ear infections and pain of both ears in 1962, but there is no indication of hearing loss.  On examination for flying status in April 1963, audiometric testing showed pure tone air conduction thresholds to be as follows:

Hertz
250
500
1000
2000
Right ear
/
-5 (10)
-10 (0)
-5 (5)
Left ear
-5 (10)
-5 (10)
0 (10)
0 (10)

On annual physical examination in August 1964, air conduction pure tone thresholds were as follows:

Hertz 
500
1000
2000
3000
4000
6000
Right ear
0 (15)
-10 (0)
0 (10)
15 (25)
15 (20)
15 (25)
Left ear
0 (15)
-10 (0)
20 (30)
20 (30)
25 (30)
20 (30)

On examination for discharge from service, in July 1965, audiometric testing showed pure tone air conduction thresholds to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
-5 (10)
-10 (0)
-5 (5)
-5 (5)
-5 (0)
-5 (5)
Left ear
0 (15)
-5 (5)
0 (10)
0 (10)
0(5) 
-5 (5)

VA outpatient treatment records dated in March 2005 show that the Veteran was seen for a hearing evaluation at which time audiometric results were suggestive of a moderate to severe high frequency sensorineural hearing loss in both ears.  

On VA examination in July 2005, audiometric testing was found to be consistent with normal sloping to moderately-severe sensorineural hearing loss in the right era and mild rising to normal sloping to moderately-severe sensorineural hearing loss in the left ear.  The examiner stated that, based on normal hearing thresholds obtained in both ears during the Veteran's time in service and at his separation physical, it was less likely as not that the Veteran's current hearing loss was caused by or a result of military noise exposure.  

In a report of an August 2008 private audiometric examination it was noted that the audiometric test results showed a mild to severe bilateral symmetrical sensory neural hearing loss that was in an audiometric configuration that was commonly found with hearing loss associated with noise exposure.  The Veteran's history of military noise exposure while working on the flight deck as well as occupational noise exposure after the military, wherein the Veteran reported use of hearing protection, was reported.  

An examination was conducted by VA in March 2013.  At that time, audiometric testing showed air conduction threshold levels to be as follows:

Hertz
500
1000
2000
3000
4000
6000
8000
Right ear
20
20
75
80
90
105
105
Left ear
20
20
75
80
90
105
105

Speech discrimination scores were 92 percent correct in the right ear and 92 percent correct in the left ear.  The diagnosis was sensorineural hearing loss in each ear.  The examiner rendered an opinion that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  The rationale was that the Veteran manifested normal hearing on audiometric testing at entry and separation from service and that comparison of this testing showed no significant decrease in hearing acuity.  The examiner went on to state that, based on Hensley, service connection should not be awarded in this case because there was no threshold shift in service so there was no decrease in hearing acuity while the Veteran was on active duty.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The audiometric testing performed during service clearly demonstrates some increased threshold levels that could be diagnostic of a hearing loss at some frequencies, but by the time he was evaluated for discharge from active duty, the levels clearly showed normal hearing.  As noted by the VA examiner in March 2013, there was no permanent threshold shift during service that could be utilized as a basis for the establishment of service connection.  While the Veteran's private audiologist indicated that the current hearing loss was consistent with noise exposure, given the unchanged (actually improved) hearing thresholds demonstrated at separation from service, there is insufficient evidence to show that noise exposure while the Veteran was on active duty is the cause of his current hearing impairment.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


